DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4, 6, and 9-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is represented by over Tsukagoshi (JP 03-132403), Yasunaga (JP2019-043306), and Takano (US 2014/0338804). Tsukagoshi discloses a groove cross-section having sidewall portions with angle ranges that overlap the ranges of claims 1 and 14. Tsukagoshi fails to teach or suggest the axial distance or radial distance as about 70% of the respective axial distance or radial distance of the dual angled chamfers. The illustrations depict a chamfer with dimensions outside the claimed range and there is no direction or motivation to modify the shape so as to satisfy the claimed distances. Yasunaga and Takano disclose chamfers angled surfaces but fail to teach the combination of first line and second line angles recited in claims 1 and 14. Examiner notes that the angle ranges of 20-25 degrees yield an angle of 130-140 degrees between the first and second lines which is outside of Takano's disclosure of 90 to 120 degrees ([0050]).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C DYE whose telephone number is (571)270-7059. The examiner can normally be reached Monday - Friday, 10:00 am - 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C DYE/Primary Examiner, Art Unit 1749